Citation Nr: 1409894	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  07-07 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2006 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Waco, Texas. 

In a rating decision from September 2009, the RO denied claims of service connection for diabetes, peripheral neuropathy, to include as secondary to diabetes, and anxiety.  The Veteran filed a notice of disagreement as to these claims in November 2009.  After the RO issued a statement of the case in May 2010, the Veteran did not perfect the appeal by filing a substantive appeal.  As the RO has not taken any action to indicate to the Veteran that these claims remain on appeal, the requirement that there be a substantive appeal is not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected). 

In January 2011, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is in the record. 

This matter was before the Board in July 2011, when it was remanded for additional development, including the provision of VA examinations.  The development having been completed, the Veteran's claims have now returned to the Board for further review.

In the Board's July 2011 decision, it referred the issue of whether there was clear and unmistakable error (CUE) in the RO's June 2006 decision, which denied service connection for a seizure disorder.  It does not appear that this issue has been developed or adjudicated by the Agency of Original Jurisdiction (AOJ) since the Board's decision.  The Board does not have jurisdiction over it, and it is therefore referred again to the AOJ for appropriate action. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  A seizure disorder was not incurred or aggravated by service.

2.  Erectile dysfunction was not incurred or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria to establish service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The record reflects the Veteran was provided with VCAA notice in regard to a seizure disorder in March and April 2006, and in regard to erectile dysfunction in March 2008.  These notices informed him of his and VA's respective duties for obtaining evidence, and were provided prior to adjudications by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notices also advised him of the manner in which effective dates and disability ratings are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination and opinion shall be provided when there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim."  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The RO has obtained the Veteran's STRs and post-service VA treatment records, as well as his file from the Social Security Administration (SSA).  The Veteran has not identified any additional records that he wished the RO to obtain.  Further, VA examinations were conducted in July 2011.  The Board finds these examination reports are adequate because the appropriate evaluations were conducted following a full review of the record. 

A complete copy of his STRs were not obtained.  Specifically, all records from his period of service in Okinawa are missing and presumed lost.  The law provides that when, through no fault of the Veteran, records under the control of the Government are unavailable, the duty to assist is heightened.  Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).  VA must advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements.  Id.  The Veteran was notified of the unavailability of those STRs via letter of August 13, 2012.  The RO explained what efforts were made, asked the Veteran to provide them if he had them, and advised him of alternate evidence that he could file to support his claim.  He has not responded to the notice.

The RO/AMC complied with the Board's June 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The RO/AMC obtained additional records, scheduled the appropriate VA examinations, and readjudicated the claim as necessary.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Due Process Concerns
 
In regard to the Veteran's January 2011 hearing before the Board, the case of Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge (VLJ) to: (1) fully explain the issues under consideration, and (2) suggest the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Bryant, 23 Vet. App. at 488.  During the hearing, the parties agreed that the issues on appeal were service connection of a seizure disorder and erectile dysfunction.  The Veteran testified regarding his symptoms, including when they started, and that his erectile dysfunction is due to medication taken for his seizure disorder.  He was asked whether he was given neurological testing in service, or whether any doctor had told him that his seizure disorder was related to service.  It was not explained to him that his claims were lacking evidence of a nexus to service, however, the Veteran evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim by virtue of his testimony in which he explained why he thought his seizures and erectile dysfunction were related to service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  Additional evidence was not suggested, however, the Board has developed the claims by providing him with VA examinations and obtaining additional treatment records.  The Veteran has not asserted he was prejudiced in any way by the manner in which the hearing was conducted.  As such, the Board finds that, consistent with Bryant, the presiding AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can proceed to adjudicating this claim based on the current record.

Service Connection

The Veteran asserts he has had seizures frequently and continuously since service, and that medication he takes to control seizures causes his erectile dysfunction.  As the preponderance of the evidence is against service connection, the Board is denying his appeal.

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1112, 1153; 38 C.F.R. §§ 3.303, 3.306. 

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker, supra.  Thus, if the veteran does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. 

Additionally, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a chronic disease, listed in section 3.309(a) became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 


Seizure disorder

The Veteran's STRs do not document a seizure disorder.  His service entrance examination in September 1968 resulted in a normal clinical evaluation, and he did not report a history of epilepsy or fits.  His October 1970 separation examination reveals a normal clinical evaluation in all aspects, except for whether he had any identifying marks or scars.  The Veteran certified that he informed the physicians of all defects, illnesses, and injuries known to him.

The Veteran was admitted to a VA hospital in April 1976 after complaining of having a blackout.  He reported that he had his first blackout in November 1975.  He had a normal EEG, echogram, and neurological evaluation.  It was noted there was not enough evidence to diagnose an epileptic disorder.  He reported that he stopped working after the first blackout in 1975, but he was found to be employable.  The Veteran was diagnosed with asthenic personality.

In January 1977, the Veteran reported that his first seizure occurred without warning, following no head injury or illness or any incident that might be associated with such an episode.  His wife reported that his first seizure was in November 1975.  He said that he had an accident during service in 1968 wherein he hit his head and felt dizzy but denied losing consciousness.  

In May 1977, the Veteran reported to the Mental Hygiene Clinic that he began experiencing "blackouts" in November 1975.  He indicated that he had no history of injuries, and was seeking treatment due to the increased frequency of the incidents.

In November 1978, the Veteran reported his first seizure was about five years earlier.  In his November 1978 application for benefits, he indicated his first seizure was in 1972.

In the Veteran's April 1979 application for benefits, he indicated his seizures began on December 25, 1972.

A June 1979 record of hospitalization notes the Veteran had a seizure disorder since 1972.

In July 1979, the Veteran reported that his first seizure occurred in 1972.

In August 1980, the Veteran had a neurological evaluation.  It was noted that the earliest clinical records of the Veteran were from April 1976, for the evaluation of two blackout spells, one in November 1975 and one in February 1976.  A 1976 EEG was within normal limits.  In interviewing the Veteran, he indicated he was in service from 1968 to 1970, and discharged without any disabilities.  He worked until November 1975, when he had his first seizure.  He said that he did not have any serious illnesses and no head injuries, although he did remember hitting his head against a pole after having run through a clothesline playing football in 1969.  He said he was woozy after that incident, but he did not lose consciousness.

On April 3, 1981, the Veteran had an arteriovenous malformation (AVM) of the brain resected.  He was noted to have a seven-year history of frontal lobe seizures.

In a March 1985 personal statement, the Veteran asserted that he was in Okinawa in 1969.  He stepped in a hole while playing football, fell, and hit his head.  He said the paramedics were called because he had a seizure.  He also said a tumor developed in his brain.

In November 1985, an EEG showed the scar from his surgery.  He was noted to have had a seizure disorder since 1976.

At a December 2001 examination with Disability Determination Services, arranged by the Social Security Administration (SSA), the Veteran reported that he had his first seizure in 1971.

In March 2005, the Veteran asked the social worker about disability benefits, which he was told he would receive when he had the AVM removed in 1981.  She explained to him that he would need to file a claim in order to collect disability benefits.  
In a February 2007 personal statement, the Veteran asserted he had his first seizures in service, which were treated by a corpsman, who gave him some pills and advised him to rest.  He provided dates of seizures during service as follows: February 8, 1969; April 1, 1969; April 27, 1969; July 7, 1969; August 12, 1969; January 15, 1970; February 1, 1970; May 25, 1970; July 1, 1970; and, September 18, 1970.  He reiterated that he had over ten seizures during his tour in Okinawa.  He said that he had a tumor removed in 1981 that he believed was causing the seizures.

In March 2008, the Veteran reported that he has had a seizure disorder since 1970.  He also said that he thought his erectile dysfunction started around the time he started taking sertraline.

During the January 2011 hearing before the Board, the Veteran testified that he had not had any seizures prior to service.  He had his first seizure in 1969 in Vietnam.  He said he had been playing football and he collapsed and started seizing.  He guessed he was overheated.  He said he was given a few pills and told to lie down.  He did not know whether anyone took a record of his seizures, and said he was never was treated by a doctor.  He was always treated by medics.  He said that he reported his history of seizures during his separation examination, and was told that he looked fine.  He said that he can feel a seizure when it is approaching, and he prepares for it by grabbing his head.  He said that he loses control of his bladder.  He said that he does not seek treatment when he has seizures, but takes his medication instead.  He said he has a seizure about 6 or 7 times a month, and that his physician has said his current seizures are related to his seizures from service.

At the July 2011 VA seizures examination, the Veteran reported that his first seizure was in 1970.  He said he was given phenobarbital and Dilantin, which he was still taking.  The VA examiner noted the Veteran is competent to attest to having seizures, but found it difficult to believe the Veteran would have had so many seizures during active duty without any clinical records showing the diagnosis or the medication that he said he was prescribed.  He also thought that if he was having seizures that frequently, then he likely would have been subject to medical board proceedings.  He also noted that there was no documentation in post-service records of seizures until 1976, which he thought was unlikely if he were regularly having grand mal seizures.  The examiner indicated it would be impossible to opine on whether the AVM had its onset in service, and instead opined it was more likely present throughout his life.  As it grew, it increased pressure on the brain causing seizures.  He opined that it would not have been caused or made worse by service, but without radiologic evidence from before it was removed, it would be impossible to opine on whether it had its onset in service.  He indicated it would have been caused by hitting his head as described.

Based on the foregoing, the preponderance of the evidence is against this claim.  It is undisputed that the Veteran currently has a seizure disorder.  The next inquiry is whether there was an incident in service wherein the Veteran incurred a disease or an injury.  He has alleged that he that he hit his head playing football and had his first seizures in service, and that the AVM appeared during active duty.

The Veteran is competent to attest to having seizures, because his symptoms were later diagnosed as seizures by medical professionals.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The July 2011 VA examiner also indicated he would be competent to describe his seizures.  The Board does not find the Veteran credible, however, and does not place any probative value on his statements that he had seizures in service.  The Board is not permitted to find this testimony not credible solely on a lack of documentation in STRs, as he has also argued.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, however, there is contemporaneous medical evidence from the Veteran's STRs that indicate he had a normal clinical evaluation upon separation from service.  The Board places greater weight on a clinical evaluation conducted by medical professionals for treatment purposes years ago, than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility).  

The Board acknowledges that Veteran's testimony that he reported having seizures during his separation examination, and that he was simply told he "look[ed] fine."  The Board does not find this credible.  The July 2011 VA examiner commented that he found it difficult to believe the Veteran had so many seizures in service without any record of them having taken place.  His treatment from the spring of 1976 shows that he was admitted to the hospital, and given an EEG, an echogram, and a neurological evaluation, and this was after reporting only having two "blackouts."  This evidence shows that such episodes are viewed as serious.  Given their significance, and the Veteran's testimony that he reported them, they would have likely been noted.  The Board recognizes that the Veteran's STRs are not complete, however, he testified that he reported them at separation, and his complete Report of Medical Examination from October 1970 is available.  The Board finds the absence of such a notation as additional evidence that weighs against the credibility of his assertions that he had seizures in service.  Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (concurring opinion).

Further, the Veteran's statements are not internally consistent, nor are they consistent with his medical records.  He has alleged his seizures began anywhere from 1969 to 1975, whereas the medical evidence notes the earliest instance of a seizure is 1972.  The medical records were created with information as provided by the Veteran, and were generated with a view towards ascertaining the Veteran's then-state of physical fitness; they are akin to statement of diagnosis or treatment and are therefore of increased probative value, reflecting the Veteran's then state of physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  As above, the Board places more value on his medical records documenting the treatment he received than it does on more recent statements made in connection with his claim.  Curry, supra.

He has alleged having had ten seizures while stationed in Okinawa, and provided specific dates ranging from February 1969 to September 1970; service personnel records, however, confirm that he was only in Okinawa from May 1969 to May 1970.  Thus, because of the disparity in his statements regarding when and where his seizures occurred, the Board does not find him to be a reliable historian, and places no weight on his statements alleging that seizures began during service.

In regard to whether he hit his head or lost consciousness preceding his first seizure, he initially reported to doctors that it occurred without warning, and without a preceding head injury or illness.  In 1980, he reported running through a clothesline and hitting his head on a pole while playing football in 1969, but did not lose consciousness.  In 1985, over fifteen years after it purportedly occurred, he first stated that he had a seizure after hitting his head during a football game.  In 2011, however, he did not report hitting his head but rather said he was overheated while playing football and simply collapsed when he had his first seizure.  These stories are not consistent, and the Board does not find them probative.

The Veteran has not been shown to have the medical expertise to competently opine that his AVM had its inception in service or was caused by hitting his head in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The July 2011 VA examiner indicated that it would be impossible to opine on when it appeared without having access to contemporaneous radiologic images.  He did indicate that it would have been caused by a fall as described by the Veteran.  The VA examiner did not describe the fall he is referring to; however, as discussed above, the Board does not find the Veteran's statements alleging a head injury to be credible.  Accordingly, the Board does not accept this portion of the opinion that is based on those statements.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).

The Veteran's assertion that his doctor has endorsed a relationship between his current seizure disorder and service is also not probative.  The connection between what a physician said and a layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute probative medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The July 2011 VA examiner opined that the AVM was likely present throughout the Veteran's life.  As it grew, it put pressure on the Veteran's brain, causing seizures.  Because it has been resected and any radiographic images from before the resection were not available, it was not possible to opine on when it appeared or what caused it.  Further, it would not have been caused or made worse by service.  The Board finds this opinion to be probative evidence weighing against service connection.

The Veteran's seizure disorder is a chronic disability under 38 C.F.R. § 3.309(a).  Therefore, the Board considered whether service connection can be established by way of the presumptions set forth in 38 C.F.R. §§ 3.307(a) and 3.303(b).  Under section 3.307(a), a chronic disability is presumed to be service connected if it manifests to a compensable degree within the first year following service.  The Veteran separated from service in October 1970, and the competent and credible evidence does not show seizures until 1972 at the earliest, which is more than one year following service.  Under section 3.303(b), if a chronic condition was shown in service and then subsequently manifested after separation from service, it will be presumed to be service connected.  The Veteran was not diagnosed with a seizure disorder during service, and his statements alleging in-service seizures are not credible.  Thus, the Veteran's claim cannot be granted on the basis of the chronicity presumptions.
 
In sum, the competent and credible evidence of record weighs against service connection.  There is no evidence suggesting a positive relationship to service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, this claim must be denied.


Erectile dysfunction

The Veteran has alleged his erectile dysfunction is related to service and caused by the medication he takes for various disabilities.

In April 2007, the Veteran's physician opined that his erectile dysfunction was due a prescribed SSRI, or to his diabetes or his back injury.  In September 2007, the Veteran's physician opined that his erectile dysfunction was probably due to diabetes or his back injury.

During the January 2011 hearing before the Board, the Veteran testified that he has erectile dysfunction due to numerous medications he takes, which his doctor told him.  He had it for about 6 years prior to the hearing.  

At the July 2011 VA genitourinary examination, the Veteran was diagnosed with erectile dysfunction.  The Veteran reported having difficulty achieving an erection for a number of years, but that he came to the point where he could not at all about three years prior to the examination.  He reported that his primary care physician told him that he could not be treated for erectile dysfunction because the medication would interact with the medications he already was prescribed.  The examiner opined that his erectile dysfunction was not caused or aggravated by his seizure medication.  He indicated the Veteran has multiple factors that make him susceptible to erectile dysfunction, including diabetes, age, hypertension, hypercholesterolemia, as well as the medication he is prescribed to treat hypertension, psychiatric conditions, and seizures.  He said the Veteran has been taking anti-seizure medication since the 1970's, about 30 years prior to the onset of his erectile dysfunction.  He opined that it was unlikely that it would take medication that long to affect on his erectile dysfunction.

The Veteran has not alleged the manner in which his erectile dysfunction is related to service, except to the extent that it is caused by medications he is taking.  He is not currently service-connected for any disabilities, and all of his medication is prescribed for nonservice-connected disabilities.  He has not alleged that it started while in service; rather, it began in approximately 2005.  The VA examiner indicated the Veteran has multiple factors that make him susceptible to erectile dysfunction, and did not think it was possible to attribute it to one particular factor.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  The Board finds this medical opinion the most probative to the issue.

Erectile dysfunction is not a chronic disease listed under 38 C.F.R. § 3.309(a), and therefore service connection cannot be established by way of either of the chronicity presumptions.

Accordingly, as the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). This claim must be denied.


ORDER

Entitlement to service connection for a seizure disorder is denied.

Entitlement to service connection for erectile dysfunction is denied.



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


